DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2, 3, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 14 recite that the suction pad has a surface resistance of about 106 to 109 ohms/square.  Claim 3 recites that the suction pad excludes a carbon component other than a carbon component in the poly oxy methylene.  As best understood from the literature (e.g., see NPL document U, “Investigation on the crystallization behaviors of polyoxymethylene with a small amount of ionic liquid”) poly oxy methylene normally has a surface resistance of 1014 to 1017 ohms/square  and would require some type of modification in order to reduce its surface resistance to the range specified in Claims 2 and 14 and/or exclude an additional carbon component.  However, the Specification fails to provide any description of the processes or other modifications that can be used to reduce the surface resistance of the poly oxy methylene suction pad within the claimed ranges or to exclude a carbon component other than the carbon component in the poly oxy methylene. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).  In other words, the written description normally includes statements directed to how a component is normally made or modified to achieve the claimed limitations, and not solely based on statements that exclude certain components.
The only statements in the Specification directed to the composition of the suction pad occurs in paragraph [0065], which teaches that “the suction pad 110 does not include a carbon component material except for the carbon component in poly oxy methylene (POM)”, and “in a process of forming the suction pad 110, an additional carbon component such as a carbon nanotube compound is excluded.”  Claim 3 includes this same negative limitation language.  The inclusion of only statements that teach how NOT to make the suction pad are not sufficient because it provides no direction on which processes or other modifications would achieve the reduction in the surface resistance or exclude a carbon component other than the carbon component in the poly oxy methylene.   Moreover, there is nothing in the written disclosure that explains why the claimed surface resistance range or the exclusion of an additional carbon component is important to the invention.  A review of the literature shows that there are  commercially-available poly oxy methylene materials that are effective at dissipating static electricity, but it is unclear whether these commercially-available poly oxy methylene materials exclude a carbon component other than the carbon component in the poly oxy methylene or have the recited range for the surface resistance.  Moreover, if there are any commercially available poly oxy methylene materials that meet the claimed surface resistance range or that exclude the additional carbon component, Applicant has not identified these specific poly oxy methylene materials in the Specification.  In summary, the written description fails to show that the inventors had possession of the claimed inventions that rely on the claimed surface resistance range or exclusion of additional carbon components car because the disclosure is devoid of any processes/modifications that could be used to achieve these claimed features or any commercially available poly oxy materials that possess these claimed features.   
Applicant is reminded that this is a written description rejection, and the issue is NOT what one of ordinary skill in the art knew and/or would know based upon the disclosure, but rather whether Applicant had possession of the claimed invention at the time the Application was filed.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US 2014/0008929.
With regard to Claim 1, Cho discloses a substrate transferring apparatus (100, Figs. 1-4) for applying suction to and transferring the substrate ([0022]-[0037]), comprising: 
a suction pad (30, Figs. 1-4) including poly oxy methylene (POM) ([0030]), the suction pad having a flat suction surface (Figs. 3-4) with a plurality of suction holes (31); 
a duct (25, C) for applying suction to withdraw air through the suction holes of the suction pad ([0027]); and 
a controller configured to move the suction pad and to control suction of the air ([0034]-[0036], wherein a controller is required to receive a “system operation signal” and to cause the vacuum pump to operate.)
With regard to Claim 3, Cho discloses wherein the suction pad excludes a carbon component other than a carbon component in the poly oxy methylene/POM (Cho describes only certain types of materials that can be used to make the suction pad/plate in paragraph [0030] and therefore, the suction pad would not include any other carbon components other than the POM.).
With regard to Claim 4, Cho discloses wherein the suction pad is configured to be larger than the substrate to be transferred (As shown in Figs. 2-4, the suction pad includes an array of suction holes that define an area, and therefore, this suction pad is capable of forming a suction with objects that only cover a portion of this suction hole array area.)
With regard to Claim 5, Cho discloses wherein the suction pad has a first suction hole group including a first plurality of suction holes (Figs. 3-4, where this first plurality of holes can be arbitrarily assigned to the portion of the apparatus located on the side with hole (11)) and a second suction hole group spaced apart from the first suction hole group and having a second plurality of suction holes on the suction surface (Figs. 3-4, where this second plurality of holes can be arbitrarily assigned to the portion of the apparatus located on the side with hole (12)) at a position configured to simultaneously apply suction to at least two  substrates (wherein two substrates having a size less than 1/2 the size of the total suction hole array area could each be located on one of the 1/2 areas and would have a suction applied to each of the substrates simultaneously.) 
With regard to Claim 6, Cho discloses wherein the suction pad is configured to attach to an upper surface of the substrate (Figs. 1-4).
With regard to Claim 7, Cho discloses wherein the suction pad is configured to attach to a lower surface of the substrate (Because the apparatus can be attached to a robotic arm using bracket (16, [0025]), the robot is capable of inverting the device and using it to attach to a lower surface of a substrate.)
With regard to Claim 10, Cho discloses wherein the controller moves the suction pad in a first direction, a second direction perpendicular to the first direction, and a third direction perpendicular to the first and second directions (Cho discloses that the apparatus can be attached to a robotic arm ([0025], and this robotic arm would be capable of moving the apparatus in three directions.)
With regard to Claim 11, Cho discloses wherein the suction holes are arranged along a first direction and a second direction perpendicular to the first direction on the suction surface (Fig. 2).

Note: Many of the limitations rejected above only recite a function and/or intended use of the apparatus without specifying any structure that permits this functionality/intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As described above, Cho describes an apparatus having a structure that allows these functionalities/intended uses to be performed. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to Claim 1, in view of EP 2,446,447 (“EP ‘447”).  While Cho teaches the use of a poly oxy methylene (POM) suction pad, Cho fails to teach that the suction pad has a surface resistance of about 106 to 109 ohms/square.  EP ‘447 discloses a method for manufacturing electrostatic discharge (ESD) devices and materials and provides definitions and standards with regard to the characteristics of ESD devices and materials ([0002]-[0007]), specifically that “dissipative materials” is a “materiel that has a surface area greater than or equal to 1 x 10E4 ohms but less than 1 x 10E11 ohms” ([0006]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cho such that the poly oxy methylene/POM suction pad had a surface resistance of about 106 to 109 ohms/square because this value is within the range of a dissipative material as defined by EP ‘447, and because Cho further teaches that it is desirable to prevent static electricity during the solidification of the poly oxy methylene/POM to form the suction pad, the ordinarily skilled artisan would be motivated by this teaching that at least suggests making the final surface resistance of the  poly oxy methylene/POM suction pad to be within the claimed range that qualifies as a dissipative material.
	
7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to Claim 1, in view of Schilp et al., US 2015/0015013. Cho fails to teach a suction pad having a circular shape.  Schilp discloses a vacuum gripper for transferring substrates (Figs. 1-4, [0003], [0042]-[0054] that includes a suction pad having a flat, circular suction surface and first and second holed arranged along perpendicular directions (Figs. 2a-2b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Cho to include a circular suction surface because circular vacuum grippers are well known and often used to reliably transport circular substrates since they provide an even suction pressure across the entire area of the substrate, as taught by Schilp ([0014]-[0015]).  
8.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Schilp  and EP ‘447.  
Cho discloses a substrate transferring method that includes positioning a flat suction surface of a poly oxy methylene/POM suction pad against a substrate located below the suction pad ([0034]), applying suction through a plurality of suction holes ([0035]), the suction pad being configured for transferring a flexible substrate because of its array of multiple suction holes (Fig. 2), and transferring the substrate by moving the suction pad ([0036]).  
Cho fails to teach first positioning the suction pad within 2 mm of the substrate so that they suction pad and substrate are initially spaced apart and then drawn together by the suction.  Schilp discloses a method for transferring substrate in which the substrate and suction pad are initially located within 2 mm of each other ([0018]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cho to initially keep the suction pad and substrate spaced apart because it would allow the maximum lifting force to be determined, as taught by Schilp ([0019]).   
Cho also fails to teach a surface resistance of about 106 to 109 ohms/square.  EP ‘447 discloses a method for manufacturing electrostatic discharge (ESD) devices and materials and provides definitions and standards with regard to the characteristics of ESD devices and materials ([0002]-[0007]), specifically that “dissipative materials” is a “materiel that has a surface area greater than or equal to 1 x 10E4 ohms but less than 1 x 10E11 ohms” ([0006]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cho such that the poly oxy methylene/POM suction pad had a surface resistance of about 106 to 109 ohms/square because this value is within the range of a dissipative material as defined by EP ‘447, and because Cho further teaches that it is desirable to prevent static electricity during the solidification of the poly oxy methylene/POM to form the suction pad, the ordinarily skilled artisan would be motivated by this teaching that at least suggests making the final surface resistance of the  poly oxy methylene/POM suction pad to be within the claimed range that qualifies as a dissipative material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references discloses a suction transferring apparatus having one or more the claimed structures, functionalities or intended uses:  US 7,017,961;  US 10,374,161;               US 10,643,879;  US 2014/0161582;  and US 2018/0207808.
The following references describe properties of poly oxy methylene:  US 2011/0237727; and NPL document U, “Investigation on the crystallization behaviors of polyoxymethylene with a small amount of ionic liquid”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652